Case 20-05012-SCS               Doc 7   Filed 10/02/20 Entered 10/02/20 12:49:26    Desc Main
                                        Document      Page 1 of 5



                         -IN THE UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF VIRGINIA
                                  NEWPORT NEWS DIVISION

In re: THOMAS LEE DICKER                                                 Case No. 19-51336-SCS
       TRACEY LAVERNE DICKER                                                         Chapter 13
       FKA TRACEY L. ARRINGTON
       FKA TRACEY L. WILSON
       Debtors


NEWPORT NEWS SHIPBUILDING
EMPLOYEES’ CREDIT UNION, INC.
D/B/A/ BAYPORT CREDIT UNION

        Plaintiff,

v.                                                                   Adv. Pro. No. 20-05012-SCS

TRACEY LAVERNE DICKER
FKA TRACEY L. ARRINGTON
FKA TRACEY L. WILSON

        Defendant.


     ANSWER TO COMPLAINT TO DETERMINE DISCHARGEABILITY OF DEBT

         COMES NOW, Tracey Laverne Dicker (“Defendant” or “Debtor”), by counsel, and files

this Answer to the Complaint filed by Newport News Shipbuilding Employees’ Credit Union,

Inc. d/b/a/ Bayport Credit Union (“Plaintiff”), and states as follows:

                                       JURISDICTION AND VENUE

         1.        Admit.

         2.        Admit.

         3.        Admit.


Barry W. Spear (VSB #39152)
Kathryne Mary Rose Shaw (VSB #89561)
Boleman Law Firm, P.C.
Convergence Center III
272 Bendix Rd., Suite 330
Virginia Beach, VA 23452
Telephone (757) 313-3000
Counsel for Debtor/Defendant
Case 20-05012-SCS          Doc 7    Filed 10/02/20 Entered 10/02/20 12:49:26              Desc Main
                                    Document      Page 2 of 5



                                                FACTS

       4.      Admit.

       5.      Admit.

       6.      Admit.

       7.      Admit.

       8.      Admit.

       9.      The attached document speaks for itself.

       10.     The attached document speaks for itself.

       11.     The attached documents speak for themselves and this paragraph makes no

affirmative allegations requiring a response.

       12.     The attached document speaks for itself.

       13.     Admit.

       14.     Admit that the statement dated January 7, 2020 indicates that the interest rate on

the loan was 11.25%. Deny that 11.25% was the interest rate of the loan on the petition date. The

previous statement dated March 12, 2019 indicates that the interest rate was 11.00%. The

Plaintiff has not furnished sufficient proof of the interest rate on the Petition date. Furthermore,

Defendant’s Exhibit B, paragraph 5(a) and Additional Account Opening Disclosures state that

the interest rate on this loan is variable based on Prime Rate with a floor interest rate of 6% and a

ceiling interest rate of 18%. The rate is adjusted quarterly based on changes to the Prime Rate.

Any allegation not specifically admitted are denied.

       15.     Defendant is without sufficient knowledge to admit or deny as to the current

balance of the debt and to the extent a response is required, this allegation is denied. Admit that

interest is accruing on the debt.
Case 20-05012-SCS         Doc 7     Filed 10/02/20 Entered 10/02/20 12:49:26            Desc Main
                                    Document      Page 3 of 5



                                            COUNT I

       16.     The Defendant restates and incorporates herein her responses to the allegations set

forth in Paragraphs 1 through 15.

       17.     Admit.

       18.     Admit.

       19.     Admit.

                                            COUNT II

       20.     The Defendant restates and incorporates herein her responses to the allegations set

forth in Paragraphs 1 through 19

       21.     Admit.

       22.     This paragraph does not require a response.

       23.     Admit.

                                         CONCLUSION

       24.     Although the Defendant does not dispute that the loan in question is non-

dischargeable, the Defendant asserts that the Plaintiff’s request for judgment against the

Defendant in the amount of $78,167.50 at 11.25% interest and attorney fees and costs is

improper.

               a. The Plaintiff’s Exhibit B states in unambiguous terms that the loan has a

                   variable interest rate based upon the Prime Rate with a floor interest rate of

                   6% and a ceiling interest rate of 18%. The rate is adjusted quarterly based on

                   changes to the Prime Rate. The Plaintiff’s request for a judgment at 11.25%

                   interest would materially alter the original agreement between the Plaintiff

                   and Defendant.
Case 20-05012-SCS         Doc 7     Filed 10/02/20 Entered 10/02/20 12:49:26                Desc Main
                                    Document      Page 4 of 5



               b. Furthermore, judgment is not proper in a 11 U.S.C. § 523(a)(8) determination

                   for non-dischargeablility of loan. Unlike other provision in § 523(a) where a

                   Complaint must be filed to determine non-dischargeability or the underlying

                   debts is discharged upon entry of the discharge order, § 523(a)(8) is “self-

                   executing” and an underlying loan that clearly falls under the provisions of §

                   523(a)(8)(A) or (a)(8)(B) is non-dischargeable absent the Bankruptcy Court

                   making an independent determination of undue hardship. United State Aid

                   Funds, Inc. v. Espinosa, 559 U.S. 260, 277-278 (2010). The Plaintiff’s loan

                   clearly falls within § 523(a)(8)(B) and thus would be non-dischargeable even

                   if the Plaintiff did not file this Complaint.

               c. Although Plaintiff’s Exhibit B Paragraph 6(c) states that in the event of a

                   default, the Plaintiff can collect against the Defendant, reasonable “attorneys’

                   fees and legal expenses, including those related to bankruptcy proceedings

                   including efforts to . . . confirm non-dischargeability . . .”, the Plaintiff’s

                   request for attorney fees and cost is not proper nor reasonable. As previously

                   stated in Paragraph 24(b), the loan with the Plaintiff clearly falls within §

                   523(a)(8)(B) and non-dischargeable without a court determination. Thus the

                   Plaintiff did not have the need to file this Complaint and incur attorney fees

                   and costs at the prejudice of the Defendant.

       WHEREFORE, Defendant prays that the Court dismiss the Plaintiff’s Complaint as the

loans are non-dischargeable and no assertion of undue hardship is being claimed, deny the

request for judgment and attorney fees and costs by the Plaintiff, and for such other and further

relief as to the Court may deem necessary and appropriate.
Case 20-05012-SCS        Doc 7   Filed 10/02/20 Entered 10/02/20 12:49:26          Desc Main
                                 Document      Page 5 of 5



                                           TRACEY LAVERNE DICKER
                                           By Counsel:


                                           /s/ _Kathryne Mary Rose Shaw_____           __
                                           Barry W. Spear (VSB #39152)
                                           Kathryne Mary Rose Shaw (VSB #89561)
                                           Boleman Law Firm, P.C.
                                           Convergence Center III
                                           272 Bendix Rd., Suite 330
                                           Virginia Beach, VA 23452
                                           Telephone (757) 313-3000
                                           Counsel for Debtor/Defendant

                               CERTIFICATE OF SERVICE

        I hereby certify that a copy of this Answer was sent via CM/ECF to Steven L. Brown for
Plaintiff, on October 2, 2020.

                                    By:     /s/ Kathryne Mary Rose Shaw________
                                                   Counsel for Debtor/Defendant
